Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 10/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Proposed amended paragraph 0057 on page 17 at lines 1-2 recites “The central flat portion of the upper mold 511 and the central flat portion of the lower mold 512 press the base material 10 to form a center hold pre-formed area.” Support for such an amendment is not found in paragraphs 0057-0058 nor the drawings of the originally filed application.  While the specification as originally filed appears to have support for the hole after molding, support does not exist for the hole being preformed. It is noted Figure 2 shows appears to show a dotted line that is in the shape of a circle in the base material, but this does not provide support for a preformed hole. Applicant is required to cancel the new matter in the reply to this Office Action.
Proposed amended paragraph 0057 on page 17 at lines 8-9 recites “…so that the at least one wire enters in to the at least one hollow portion 414 immediately.” While the specification as originally filed appears to have support for the wire to enter in the hollow portion, support does not exist to recite the wire enters immediately. Applicant is required to cancel the new matter in the reply to this Office Action.
Proposed amended paragraph 0057 on page 0017 at line 10, lines 15-16, lines 17-18 recites “…the center hole pre-formed”. While the specification as originally filed appears to have support for the hole after molding, support does not exist for the hole being preformed. It is noted Figure 2 shows appears to show a dotted line that is in the shape of a circle in the base material, but this does not provide support for a preformed hole. Applicant is required to cancel the new matter in the reply to this Office Action.
Proposed amended paragraph 0057 on page 0017 at line 18 recites “As shown in Figs. 8 to 10, after the at least of wire 42 stretches the warp yarns 111 on two sides of the at least one wire disposing area 413 toward outer sides, a first elastic adjustment area 151 is formed between a warp yarn 111 closest to outside of a first side 4131 of the at least one wire disposing area 413 and a warp yarn 112 at inside of the at least one wire disposing area 413, a second elastic adjustment area 152 is formed between a warp yarn 111 closest to outside of a second side 4132 of the at least one wire disposing area 413 and the warp yarn 112 at inside of the at least one wire disposing area 413, and the widths of the first elastic adjustment area 151 and the second elastic adjustment are 152 are equal to each other and the distances between the remaining warp yarns 11 are less than the width of each of the first elastic adjustment area 151 and the second elastic adjustment area 152.”. While the specification as originally filed appears to have support for the elastic adjustment areas, there is not support to recite such elastic adjustment areas form after the at least one wire stretches the warp yarns on the two sides of at least one wire disposing area toward outer sides, nor is there support to recite the at least one wire stretches the he warp yarns on the two sides of at least one wire disposing area toward outer sides. Similarly, on page 18, line 3-4 recites similar language regarding the at least one wire stretching the warp yarns 111 on two sides of the at least one sire disposing area 413 toward outer sides and is rejected for the same rationale. Applicant is required to cancel the new matter in the reply to this Office Action.
Proposed amended paragraph 0057 on page 0018 at lines 24 recites “Preferably, as shown in Fig. 8 and 9, the depth D1 of the at least one hollow portion 414 at the wave crests 4111 is equal to the depth D2 of the hollow portion 414 at the wave troughs”. There is no support in the specification as originally filed to recite that D1 equals to D2. Applicant is required to cancel the new matter in the reply to this Office Action.
Proposed amended paragraph 0070 on page 0024 at lines 11 and line 13, page 25 lines 4-6, lines 13-14, line 16 and line 18 recites “center pre-formed area” or “center hole pre-formed area”. While the specification as originally filed appears to have support for the hole after molding, support does not exist for the hole being preformed. It is noted Figure 2 shows appears to show a dotted line that is in the shape of a circle in the base material, but this does not provide support for a preformed hole. Applicant is required to cancel the new matter in the reply to this Office Action. 
Proposed amended paragraph 0070 on page 0024 at line 18 recites “… the at least of wire 42 stretches the warp yarns 111A on two sides of the at least one wire disposing area 413A toward outer sides, and the at least one wire 42 stretches the second warp yarns 111B on two sides of the at least one second wire disposing area  413B toward outer sides so that the at least one wire 42 enters into the at least one hollow portion 414A immediately”. There is no support to recite the at least one wire stretches the he warp yarns on the two sides of at least one wire disposing area toward outer sides nor immediately. Similarly, on page 18, line 3-4 recites similar language regarding the at least one wire stretching the warp yarns 111 on two sides of the at least one sire disposing area 413 toward outer sides and is rejected for the same rationale. Applicant is required to cancel the new matter in the reply to this Office Action.
Proposed amended paragraph 0070 on page 0017 at line 18 recites “As shown in Figs. 14 to 16, after the at least of wire 42 stretches the warp yarns 111A on two sides of the at least one wire disposing area 413A toward outer sides, a first elastic adjustment area 161 is formed between a warp yarn 111A closest to outside of a first side 4131A of the at least one wire disposing area 413A and a warp yarn 112A at inside of the at least one wire disposing area 413A, a second elastic adjustment area 162 is formed between a warp yarn 111A closest to outside of a second side 4132A of the at least one wire disposing area 413A and the warp yarn 112A at inside of the at least one wire disposing area 413A, and the widths of the first elastic adjustment area 161 and the second elastic adjustment are 152 are equal to each other and the distances between the remaining warp yarns 11 are less than the width of each of the first elastic adjustment area 151 and the second elastic adjustment area 162.”. While the specification as originally filed appears to have support for the elastic adjustment areas, there is not support to recite such elastic adjustment areas form after the at least one wire stretches the warp yarns on the two sides of at least one wire disposing area toward outer sides, nor is there support to recite the at least one wire stretches the he warp yarns on the two sides of at least one wire disposing area toward outer sides. Similarly, on page 26, line 6-8 and lines 19-23 recite similar language regarding the at least one wire stretching the warp yarns 111 on two sides of the at least one sire disposing area 413 toward outer sides and is rejected for the same rationale. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “…the center hole pre-formed”. While the specification as originally filed appears to have support for the hole after molding, support does not exist for the hole being preformed. It is noted Figure 2 shows appears to show a dotted line that is in the shape of a circle in the base material, but this does not provide support for a preformed hole. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 1 recites “…so that the at least one wire enters in to the at least one hollow portion 414 immediately.” While the specification as originally filed appears to have support for the wire to enter in the hollow portion, support does not exist to recite the wire enters immediately. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 1 recites “… the at least of wire stretches the warp yarns on two sides of the at least one wire disposing area toward outer sides”. There is not support to recite the at least one wire stretches the he warp yarns on the two sides of at least one wire disposing area toward outer sides. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 3 recites “…the center hole pre-formed”. While the specification as originally filed appears to have support for the hole after molding, support does not exist for the hole being preformed. It is noted Figure 2 shows appears to show a dotted line that is in the shape of a circle in the base material, but this does not provide support for a preformed hole. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 3 recites “… the at least of wire stretches the warp yarns on two sides of the at least one wire disposing area toward outer sides”. There is not support to recite the at least one wire stretches the he warp yarns on the two sides of at least one wire disposing area toward outer sides. Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789